Exhibit 10.2

 

Execution Version

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of December 31, 2018
among Workhorse Group Inc., a Nevada corporation, Workhorse Technologies Inc.,
an Ohio corporation, Workhorse Properties Inc., an Ohio corporation, Workhorse
Motor Works Inc, an Indiana corporation, and Surefly, Inc., a Delaware
corporation (each a “Grantor” and, collectively, the “Grantors”) and Wilmington
Trust, National Association, in its capacity as agent for the benefit of the
Lenders (together with its successors and assigns in such capacity, the “Secured
Party”).

 

W I T N E S S E T H:

 

WHEREAS, Workhorse Group Inc. will enter into a Credit Agreement dated as of the
date hereof (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) with the Agent and the financial institutions
from time to time party thereto as lenders (collectively, with their permitted
successors and assignees, the “Lenders”) pursuant to which the Lender will
extend to Workhorse Group Inc. a credit facility in an aggregate amount of
$35,000,000;

 

AND WHEREAS, each Grantor will derive substantial benefit and advantage from the
financial accommodations to Workhorse Group Inc. set forth in the Credit
Agreement;

 

AND WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Agent for its benefit and the benefit of the Lenders.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1. Definitions. Capitalized terms used herein without definition and
defined in the Credit Agreement are used herein as defined therein. In addition,
as used herein:

 

“Accounts” means any “account”, as such term is defined in the UCC.

 

“Chattel Paper” means any “chattel paper”, as such term is defined in the UCC.

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 

“Commercial Tort Claims” means “commercial tort claims”, as such term is defined
in the UCC.

 

“Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which a
Grantor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.

 

“Control Agreement” has the meaning set forth in Section 4.5 hereof.

 



 

 

 

“Copyrights” means any copyrights and rights, title and interests (and all
related IP Ancillary Rights) in copyrights, works protectable by copyrights,
mask works, database and design rights, copyright registrations and copyright
applications, including, without limitation, the copyright registrations and
copyright applications listed on Schedule III attached hereto (if any), and all
renewals of any of the foregoing.

 

“Deposit Accounts” means all “deposit accounts”, as such term is defined in the
UCC, now or hereafter held in the name of a Grantor.

 

“Documents” means any “documents”, as such term is defined in the UCC, and shall
include, without limitation, all documents of title (as defined in the UCC),
bills of lading or other receipts evidencing or representing Inventory or
Equipment.

 

“Equipment” means any “equipment”, as such term is defined in the UCC and, in
any event, shall include, Motor Vehicles.

 

“General Intangibles” means any “general intangibles”, as such term is defined
in the UCC, and, in any event, shall include, without limitation, payment
intangibles, contract rights, rights to payment, rights arising under common
law, statutes, or regulations, choses or things in action, goodwill (including
the goodwill associated with any Trademark), Patents, Trademarks, Copyrights,
URLs and domain names, industrial designs and other Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, rights to payment and other
rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, computer programs, information contained
on computer disks or tapes, software, literature, reports, catalogs, pension
plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the UCC.

 

“Goods” means any “goods”, as such term is defined in the UCC, including,
without limitation, fixtures and embedded Software to the extent included in
“goods” as defined in the UCC.

 

“Instruments” means any “instrument,” as such term is defined in the UCC, and
shall include, without limitation, promissory notes, drafts, bills of exchange
and trade acceptances.

 

“Intellectual Property” means all rights, title and interests in intellectual
property arising under any Applicable Law and all IP Ancillary Rights relating
thereto, including all Copyrights, Patents, Trademarks, Internet Domain Names,
Trade Secrets, industrial designs, integrated circuit topographies, confidential
proprietary information and rights under Intellectual Property Licenses.

 

“Intellectual Property Licenses” means rights under or interests in any
agreement, whether written or oral, including all contractual obligations (and
all related IP Ancillary Rights), granting any right, title and interest in any
Intellectual Property, including software license agreements, whether a Grantor
is a licensee or licensor under any such license agreement, and including the
license agreements listed on Schedule IV attached hereto.

 



2

 

 

“Inventory” means any “inventory”, as such term is defined in the UCC.

 

“Investment Property” means any “investment property”, as such term is defined
in the UCC.

 

“Letter-of-Credit Right” means any “letter-of-credit right”, as such term is
defined in the UCC.

 

“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

 

“Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, all
patentable inventions and those patents and patent applications listed on
Schedule V attached hereto (if any), and the reissues, divisions, continuations,
renewals, extensions and continuations-in-part of any of the foregoing, all
rights corresponding thereto throughout the world, and all proceeds, income,
licenses, royalties, damages, proceeds of suit and payments now or hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing, and without duplication, all IP Ancillary
Rights in respect of any of the foregoing.

 

“Proceeds” means “proceeds”, as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any person acting under color of Governmental Authority), and (c)
any and all other amounts from time to time paid or payable under, in respect of
or in connection with any of the Collateral.

 

“Representative” means any Person acting as agent, representative or trustee on
behalf of the Secured Party from time to time.

 

“Security Documents” means this Agreement, the Control Agreements, the Mortgage,
and any and all other Collateral Documents.

 

“Software” means all “software”, as such term is defined in the UCC, now owned
or hereafter acquired by a Grantor, other than software embedded in any category
of Goods, including, without limitation, all computer programs and all
supporting information provided in connection with a transaction related to any
program.

 

“Supporting Obligation” means any “supporting obligation”, as such term is
defined in the UCC.

 



3

 

 

“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Applicable Law in any trademarks, trade names,
internet domain names, URLs, all websites, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other source or business identifiers, prints and labels on which any of the
foregoing have appeared or appear, all goodwill associated therewith, all
registrations and recordings thereof and all applications in connection
therewith, including, without limitation, the trademarks, trademark
applications, internet domain names and URLs listed in Schedule VI attached
hereto (if any) and renewals thereof, and all related IP Ancillary Rights with
respect to any of the foregoing.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that to the extent that the Uniform Commercial
Code is used to define any term herein and such term is defined differently in
different Articles of the Uniform Commercial Code, the definition of such term
contained in Article 9 shall govern.

 

Section 2. Representations, Warranties and Covenants of Grantors. Each Grantor
represents and warrants to, and covenants with, the Secured Party as follows:

 

(a) Such Grantor has or will have rights in and the power to transfer the
Collateral in which it purports to grant a security interest pursuant to Section
3 hereof (subject, with respect to after acquired Collateral, to such Grantor
acquiring the same) and no Lien other than Permitted Liens exists or will exist
upon such Collateral at any time.

 

(b) This Agreement is effective to create in favor of the Secured Party a valid
security interest in and Lien upon all of such Grantor’s right, title and
interest in and to the Collateral, and upon (i) the filing of appropriate UCC
financing statements in the jurisdictions listed on Schedule I attached hereto,
(ii) each Deposit Account being subject to a Control Agreement (as hereinafter
defined) among the applicable Grantor, depository institution and the Secured
Party on behalf of the Lenders, (iii) filings in the United States Patent and
Trademark Office or United States Copyright Office with respect to Collateral
that is Patents, Trademarks or Copyrights, as the case may be, (iv) the filing
of the Mortgages in the jurisdictions listed on Schedule I hereto, (v) the
delivery to the Secured Party of the Pledged Collateral together with
assignments in blank, (vi) the security interest created hereby being noted on
each certificate of title evidencing the ownership of any Motor Vehicle in
accordance with Section 4.1(d) hereof, (vii) delivery to the Secured Party or
its Representative of Instruments duly endorsed by such Grantor or accompanied
by appropriate instruments of transfer duly executed by such Grantor with
respect to Instruments not constituting Chattel Paper and (viii) the consent of
the issuer and any confirmer of any letter of credit to an assignment to the
Secured Party of the proceeds of any drawing thereunder, such security interest
will be a duly perfected first priority security interest (subject only to
Permitted Liens) in all of the Collateral.

 



4

 

 

(c) All of the Equipment, Inventory and Goods with a value in excess of $100,000
individually or in the aggregate owned by such Grantor is located at the places
as specified on Schedule I attached hereto other than locations where such
Equipment, Inventory and Goods is temporarily located for maintenance or repair
and locations in transit. Except as disclosed on Schedule I, none of the
Collateral is in the possession of any bailee, warehousemen, processor or
consignee. Schedule I discloses such Grantor’s name as of the date hereof as it
appears in official filings in the state or province, as applicable, of its
incorporation, formation or organization, the type of entity of such Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by such Grantor’s state of
incorporation, formation or organization (or a statement that no such number has
been issued), such Grantor’s state or province, as applicable, of incorporation,
formation or organization and the chief place of business, chief executive
office and the office where such Grantor keeps its books and records and the
states in which such Grantor conducts its business. Such Grantor has only one
state or province, as applicable, of incorporation, formation or organization.
Such Grantor does not do business and has not done business during the past five
years under any trade name or fictitious business name except as disclosed on
Schedule II attached hereto.

 

(d) To such Grantor’s knowledge, no Copyrights, Patents, Intellectual Property
Licenses or Trademarks listed on Schedules III, IV, V and VI, respectively, if
any, have been adjudged invalid or unenforceable or have been canceled, in whole
or in part, or are not presently subsisting. To such Grantor’s knowledge, each
of such Copyrights, Patents, Intellectual Property Licenses and Trademarks (if
any) is valid and enforceable. To such Grantor’s knowledge and as of the date
hereof, such Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to each of such Copyrights,
Patents, Intellectual Property Licenses and Trademarks, identified on Schedules
III, IV, V and VI, as applicable, as being owned by such Grantor, free and clear
of any liens, charges and encumbrances, including without limitation licenses,
shop rights and covenants by such Grantor not to sue third persons, other than
Permitted Liens. Such Grantor has adopted, used and is currently using, or has a
current bona fide intention to use, all of such Trademarks and Copyrights. As of
the date hereof, such Grantor has not received written notice of any suits or
actions commenced or threatened with reference to the Copyrights, Patents or
Trademarks owned by it.

 

(e) Without duplication of any information required to be delivered by such
Grantor to the Secured Party under and in accordance with the terms of the
Credit Agreement, each Grantor agrees to deliver to the Secured Party (x) an
updated Schedule I, II, VII and/or VIII within 10 Business Days of any change
thereto and (y) an updated Schedule III, IV, V and/or VI in the case of any
change thereto on the date the Borrower’s quarterly Compliance Certificate is
due pursuant to Section 6.1.4 of the Credit Agreement.

 

(f) All depositary and other accounts including, without limitation, Deposit
Accounts, securities accounts, brokerage accounts and other similar accounts,
maintained by each Grantor (other than Excluded Accounts) are described on
Schedule VII hereto, which description includes for each such account the name
of the Grantor maintaining such account, the name and address of the financial
institution at which such account is maintained and the account number of such
account. No Grantor shall open any new Deposit Accounts, securities accounts,
brokerage accounts or other accounts unless such Grantor shall have given the
Secured Party prior written notice of its intention to open any such new
accounts. Each Grantor shall deliver to the Secured Party a revised version of
Schedule VII showing any changes thereto promptly following, but in any event
within 10 Business Days of, any such change. Each Grantor hereby authorizes the
financial institutions at which such Grantor maintains an account to provide
Secured Party with such information with respect to such account as the Secured
Party from time to time reasonably may request, and each Grantor hereby consents
to such information being provided to the Secured Party. In addition, all of
such Grantor’s depositary, security, brokerage and other accounts including,
without limitation, Deposit Accounts (other than Excluded Accounts) shall be
subject to the provisions of Section 4.5 hereof.

 



5

 

 

(g) Such Grantor does not own any Commercial Tort Claims having a value in
excess of $100,000 individually or in the aggregate except for those disclosed
on Schedule VIII hereto (if any).

 

(h) Such Grantor does not have any interest in real property except as disclosed
on Schedule IX (if any). Each Grantor shall deliver to the Secured Party a
revised version of Schedule IX showing any changes thereto within 20 days of any
such change. Except as otherwise agreed to by the Required Lenders, all such
interests in real property with respect to such real property are subject to a
Mortgage in favor of the Secured Party.

 

(i) Each Grantor shall duly and properly record each interest in real property
held by such Grantor that is required to be subject to a Mortgage, except with
respect to easements, rights of way, access agreements, surface damage
agreements, surface use agreements or similar agreements that such Grantor, in
good faith, using prudent customs and practices in the industry in which it
operates, does not believe are of material value or material to the operation of
such Grantor’s business or, with respect to state and federal rights of way, are
not capable of being recorded as a matter of state and federal law.

 

(j) All Equipment (including, without limitation, Motor Vehicles) owned by such
Grantor and subject to a certificate of title or ownership statute is described
on Schedule X hereto.

 

Section 3. Collateral.

 

(a) As collateral security for the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of the Obligations, each Grantor
hereby pledges and grants to the Secured Party, for the benefit of the Lenders,
a Lien on and security interest in all of such Grantor’s right, title and
interest in the following properties and assets of such Grantor, whether now
owned by such Grantor or hereafter acquired and whether now existing or
hereafter coming into existence and wherever located (all being collectively
referred to herein as “Collateral”):

 

i) all Instruments, together with all payments thereon or thereunder, and
Letter-of-Credit Rights;

 

ii) all Accounts and Supporting Obligations;

 

iii) all Inventory;

 

iv) all General Intangibles (including Software);

 

v) all Equipment;

 

vi) all Documents;

 

vii) all Contracts;

 

viii) all Goods;

 



6

 

 

ix) all Investment Property, including without limitation all equity interests
now owned or hereafter acquired by such Grantor;

 

x) all Deposit Accounts, including, without limitation, the Reserve Account and
the balance from time to time in all bank accounts maintained by such Grantor;

 

xi) all Commercial Tort Claims specified on Schedule VIII;

 

xii) all Trademarks, Patents and Copyrights;

 

xiii) all Chattel Paper, all amounts payable thereunder, all rights and remedies
of such Grantor thereunder including but limited to the right to amend, grant
waivers and declare defaults, any and all accounts evidenced thereby, any
guarantee thereof, and all collections and monies due or to become due or
received by any Person in payment of any of the foregoing;

 

xiv) all books and records pertaining to the Collateral; and

 

xv) all other tangible and intangible property of such Grantor, including,
without limitation, all interests in real property, Proceeds, tort claims,
products, accessions, rents, profits, income, benefits, substitutions, additions
and replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 3 (including, without limitation, any proceeds
of insurance thereon, insurance claims and all rights, claims and benefits
against any Person relating thereto), other rights to payments not otherwise
included in the foregoing, and all books, correspondence, files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs, computer programs, computer files and other papers, documents and
records in the possession or under the control of such Grantor, any computer
bureau or service company from time to time acting for such Grantor.

 

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in, and the term “Collateral”
shall be deemed to exclude, all of the following property: (A) any intent-to-use
trademark applications filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. §1051, to the extent that, and solely during the period in which, the
grant of a security interest therein would otherwise invalidate such Grantor’s
right, title or interest therein, (B) any property owned by a Grantor that is
subject to a purchase money Lien or a Capital Lease permitted hereunder or under
the Credit Agreement if the contractual obligation pursuant to which such Lien
is granted (or the document providing for such Capital Lease) prohibits the
creation of a Lien thereon or expressly requires the consent of any person other
than a Loan Party, unless such consent has been obtained or such prohibitions
otherwise cease to exist, in which case such Collateral shall automatically
become subject to the security interest granted hereunder, (C) any General
Intangibles or other rights, in each case arising under any contracts,
instruments, licenses or other documents as to which the grant of a security
interest would violate or invalidate any such contract, instrument, license or
other document or give any other party to such contract, instrument, license or
other document the right to terminate its obligations thereunder, (D) any asset,
the granting of a security interest in which would be void or illegal under any
applicable governmental law, rule or regulation, or pursuant thereto would
result in, or permit the termination of, such asset, provided, that the property
described in clauses (C) and (D) above shall only be excluded from the term
“Collateral” to the extent the conditions stated therein are not rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or any
other Applicable Law and (E) the Excluded Accounts.

 



7

 

 

(b) The security interest grant under this Section does not constitute and is
not intended to result in a creation or an assumption by the Secured Party of
any obligation of any Grantor or any other Person in connection with any or all
of the Collateral or under any agreement or instrument relating thereto.
Anything herein to the contrary notwithstanding, (i) the exercise by the Secured
Party of any of its rights in the Collateral shall not release any Grantor from
any of its duties or obligations in respect of the Collateral other than any
duties and obligations arising with respect to Collateral after such Grantor has
been dispossessed of such Collateral by the Secured Party (or its assignee),
which, by their nature, may not be satisfied without possession of such
Collateral and (ii) neither the Secured Party nor any Lender shall have any
obligations or liability in respect of the Collateral by reason of this
Agreement, nor shall the Secured Party or any Lender be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

Section 4. Covenants; Remedies. In furtherance of the grant of the pledge and
security interest pursuant to Section 3 hereof, each Grantor hereby agrees with
the Secured Party as follows:

 

4.1 Delivery and Other Perfection; Maintenance, etc.

 

(a) Delivery of Instruments, Documents, Etc. Each Grantor shall deliver and
pledge to the Secured Party or its Representative any and all Instruments,
negotiable Documents and Chattel Paper evidencing amounts greater than $100,000
individually or in the aggregate and certificated securities accompanied by
stock/membership interest powers executed in blank, which stock/membership
interest powers may be filled in and completed at any time upon the occurrence
and during the continuance of any Event of Default duly endorsed and/or
accompanied by such instruments of assignment and transfer executed by such
Grantor in such form and substance as the Secured Party or its Representative
may request; provided, that so long as no Event of Default shall have occurred
and be continuing, each Grantor may retain for collection in the ordinary course
of business any Instruments, negotiable Documents and Chattel Paper received by
such Grantor in the ordinary course of business, and the Secured Party or its
Representative shall, promptly upon request of a Grantor, make appropriate
arrangements for making any other Instruments, negotiable Documents and Chattel
Paper pledged by such Grantor available to such Grantor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Secured Party or its Representative, against a
trust receipt or like document). If a Grantor retains possession of any Chattel
Paper, negotiable Documents or Instruments evidencing amounts greater than
$50,000 individually or in the aggregate pursuant to the terms hereof, such
Chattel Paper, negotiable Documents and Instruments shall be marked with the
following legend: “This writing and the obligations evidenced or secured hereby
are subject to the security interest of Wilmington Trust, National Association,
in its capacity as agent for one or more creditors, as Secured Party.”

 



8

 

 

(b) Other Documents and Actions. Each Grantor shall give, execute, deliver, file
and/or record any financing statement, registration, notice, instrument,
document, agreement, Mortgage or other papers that may be necessary (as
determined in the reasonable judgment of the Secured Party or its Representative
(at the direction of the Required Lenders) or the Required Lenders) to create,
preserve, perfect or validate the security interest granted pursuant hereto (or
any security interest or mortgage contemplated or required hereunder, including
with respect to Section 2(h) of this Agreement) or to enable the Secured Party
or its Representative to exercise and enforce the rights of the Secured Party
hereunder with respect to such pledge and security interest; provided that
notices to account debtors in respect of any Accounts or Instruments shall be
subject to the provisions of clause (e) below. Notwithstanding the foregoing
each Grantor hereby irrevocably authorizes the Secured Party at any time and
from time to time to file in any filing office in any jurisdiction any initial
financing statements (and other similar filings or registrations under any
Applicable Laws and regulations pertaining to the creation, attachment, or
perfection of security interests) and amendments thereto that (a) indicate the
Collateral (i) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC or (ii) as being of an equal or lesser
scope or with greater detail, and (b) contain any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including (i) whether such Grantor is
an organization, the type of organization and any organization identification
number issued to such Grantor and (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates. Each Grantor agrees to furnish any such information to
the Secured Party promptly upon request.

 

(c) Books and Records. Each Grantor shall maintain at its own cost and expense,
in accordance with sound business practices, complete and accurate, in all
material respects, books and records of the Collateral, including, without
limitation, a record of all payments received and all credits granted with
respect to the Collateral and all other dealings with the Collateral. Upon the
occurrence and during the continuation of any Event of Default, each Grantor
shall deliver and turn over any such books and records (or true and correct
copies thereof) to the Secured Party or its Representative at any time on
demand. Each Grantor shall permit any Representative of the Secured Party to
inspect such books and records in accordance with Section 6.2 of the Credit
Agreement.

 

(d) Motor Vehicles. Each Grantor shall, promptly upon acquiring same, cause the
Secured Party to be listed as the lienholder on each certificate of title or
ownership covering any items of Equipment, including Motor Vehicles, having a
value in excess of $300,000 individually or in the aggregate for all such items
of Equipment of the Grantor, or otherwise comply with the certificate of title
or ownership laws of the relevant jurisdiction issuing such certificate of title
or ownership in order to properly evidence and perfect the Secured Party’s
security interest in the assets represented by such certificate of title or
ownership.

 

(e) Notice to Account Debtors; Verification. (i) Upon the occurrence and during
the continuance of any Event of Default, upon request of the Secured Party or
its Representative, each Grantor shall promptly notify (and each Grantor hereby
authorizes the Secured Party and its Representative so to notify) each account
debtor in respect of any Accounts or Instruments or other Persons obligated on
the Collateral that such Collateral has been assigned to the Secured Party
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Secured Party, and (ii) the Secured
Party and its Representative shall have the right at any time or times to make
direct verification with the account debtors or other Persons obligated on the
Collateral of any and all of the Accounts or other such Collateral.

 



9

 

 

(f) Intellectual Property. Each Grantor represents and warrants that the
Copyrights, Patents, Intellectual Property Licenses and Trademarks listed on
Schedules III, IV, V and VI, respectively (if any), constitute all of the
registered Copyrights and all of the Patents, Intellectual Property Licenses and
Trademarks owned by such Grantor as of the date hereof. If such Grantor shall
(i) obtain rights to any new patentable inventions, any registered Copyrights or
any Patents, Intellectual Property Licenses or Trademarks, or (ii) become
entitled to the benefit of any registered Copyrights or any Patents,
Intellectual Property Licenses or Trademarks or any improvement on any Patent,
the provisions of this Agreement above shall automatically apply thereto and
such Grantor shall give to the Secured Party notice thereof in accordance with
Section 6.8(d) of the Credit Agreement. Each Grantor hereby authorizes the
Secured Party to modify this Agreement by amending Schedules III, IV, V and VI,
as applicable, to include any such registered Copyrights or any such Patents,
Intellectual Property Licenses and Trademarks. Each Grantor shall (i) prosecute
diligently any patent, trademark or service mark applications pending as of the
date hereof or hereafter to the extent material to the operations of the
business of such Grantor, (ii) preserve and maintain all rights in the
Copyrights, Patents, Intellectual Property Licenses and Trademarks, to the
extent material to the operations of the business of such Grantor and (iii)
ensure that the Copyrights, Patents, Intellectual Property Licenses and
Trademarks are and remain enforceable, to the extent material to the operations
of the business of such Grantor. Any expenses incurred in connection with such
Grantor’s obligations under this Section 4.1(f) shall be borne by such Grantor.
Except for any such items that a Grantor reasonably believes in good faith
(using prudent industry customs and practices) are no longer necessary for the
on-going operations of its business, no Grantor shall abandon any material right
to file a patent, trademark or service mark application, or abandon any pending
patent, trademark or service mark application or any other Copyright, Patent,
Intellectual Property License or Trademark without the prior written consent of
the Secured Party (at the direction of the Required Lenders), which consent
shall not be unreasonably withheld.

 

(g) Further Identification of Collateral. Each Grantor will, when and as often
as requested by the Secured Party or its Representative (but, absent the
occurrence and continuance of an Event of Default, in no event more frequently
than quarterly), furnish to the Secured Party or such Representative, statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party or its
Representative may reasonably request, all in reasonable detail.

 

(h) Investment Property. Each Grantor will take any and all actions required or
requested by the Secured Party, from time to time, to cause the Secured Party to
obtain exclusive control of any Investment Property owned by such Grantor. For
purposes of this Section 4.1(h), the Secured Party shall have exclusive control
of Investment Property if (i) such Investment Property consists of certificated
securities and a Grantor delivers such certificated securities to the Secured
Party (with assignments in blank or appropriate endorsements if such
certificated securities are in registered form); (ii) such Investment Property
consists of uncertificated securities and the issuer thereof agrees, pursuant to
documentation in form and substance reasonably satisfactory to the Secured Party
and the Required Lenders, that it will comply with instructions originated by
the Secured Party without further consent by such Grantor, and (iii) such
Investment Property consists of security entitlements and either (x) the Secured
Party becomes the entitlement holder thereof or (y) the appropriate securities
intermediary agrees, pursuant to the documentation in form and substance
satisfactory to the Secured Party and the Required Lenders, that it will comply
with entitlement orders originated by the Secured Party without further consent
by any Grantor.

 



10

 

 

(i) Commercial Tort Claims. Each Grantor shall promptly notify the Secured Party
of any Commercial Tort Claims acquired by it that concerns claims in excess of
$100,000 individually or in the aggregate and unless otherwise consented to by
the Secured Party or the Required Lenders, such Grantor shall enter into a
supplement to this Agreement granting to the Secured Party a Lien on and
security interest in such Commercial Tort Claim.

 

4.2 Preservation of Rights. Whether or not an Event of Default has occurred or
is continuing, the Secured Party and its Representative shall have the right, at
the direction of the Required Lenders, to take any steps the Secured Party or
its Representative (at the direction of the Required Lenders) reasonably deems
necessary or appropriate to preserve any Collateral or any rights against third
parties to any of the Collateral upon the Grantors’ failure to do so, including
obtaining insurance for the Collateral at any time when such Grantor has failed
to do so, and Grantors shall promptly pay, or reimburse the Secured Party and
the Lenders for, all reasonable and customary out-of-pocket expenses incurred in
connection therewith.

 

4.3 Name Change; Location; Bailees.

 

(a) No Grantor shall form or acquire any subsidiary other than in accordance
with the express terms of the Credit Agreement.

 

(b) Each Grantor shall provide the Secured Party at least 10 Business Days prior
written notice of (i) any reincorporation or reorganization of itself under the
laws of any jurisdiction other than the jurisdiction in which it is incorporated
or organized as of the date hereof, and/or (ii) any change of its name, identity
or corporate structure. Each Grantor will notify the Secured Party promptly, in
writing (but in any event at least 10 Business Days) prior to any such change in
the proposed use by such Grantor of any tradename or fictitious business name
other than any such name set forth on Schedule II attached hereto.

 

(c) Except for the sale of Inventory in the ordinary course of business, other
sales of assets expressly permitted by the terms of the Credit Agreement and
except for Collateral temporarily located for maintenance or repair (so long as
the applicable Grantor shall promptly provide the Secured Party with written
notice of such temporary location), each Grantor will keep Collateral with a
value in excess of $100,000 individually or in the aggregate at the locations
specified in Schedule I. Each Grantor will give the Secured Party 10 Business
Days prior written notice before any change in such Grantor’s chief place of
business or of any new location for any of the Collateral with a value in excess
of $50,000 individually or in the aggregate at all such locations.

 



11

 

 

4.4 Other Liens. Grantors will not create, permit or suffer to exist, and will
defend the Collateral against and take such other action as is necessary to
remove, any Lien on the Collateral except Permitted Liens, and will defend the
right, title and interest of the Secured Party in and to the Collateral and in
and to all Proceeds thereof against the claims and demands of all Persons
whatsoever.

 

(a) If any Collateral is at any time in the possession or control of any
warehousemen, bailee, consignee or processor, such Grantor shall promptly notify
the Secured Party of such fact and, upon the request of the Secured Party or its
Representative, notify such warehousemen, bailee, consignee or processor of the
Lien and security interest created hereby and shall instruct such Person to hold
all such Collateral for the Secured Party’s account subject to the Secured
Party’s instructions.

 

(b) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement naming a Grantor, as debtor, and the Secured Party, as secured party,
without the prior written consent of the Secured Party and agrees that it will
not do so without the prior written consent of the Secured Party, subject to
such Grantor’s rights under Section 9-509(d)(2) to the UCC.

 

4.5 Bank Accounts and Securities Accounts. On or prior to the date hereof, the
Secured Party and each Grantor, as applicable, shall enter into an account
control agreement or securities account control agreement, as applicable (each a
“Control Agreement”), in a form reasonably acceptable to the Secured Party and
the Required Lenders, with each financial institution with which such Grantor
maintains from time to time any Deposit Accounts (general or special),
securities accounts, brokerage accounts or other similar accounts (other than
Excluded Accounts), which financial institutions are set forth on Schedule IX
attached hereto. Pursuant to this Agreement, each such Grantor grants and shall
grant to the Secured Party a continuing lien upon, and security interest in, all
such accounts and all funds at any time paid, deposited, credited or held in
such accounts (whether for collection, provisionally or otherwise) or otherwise
in the possession of such financial institutions. Following the Closing Date, no
Grantor shall establish any Deposit Account, securities account, brokerage
account or other similar account (other than Excluded Accounts) with any
financial institution unless prior or concurrently thereto the Secured Party and
such Grantor shall have entered into a Control Agreement with such financial
institution which purports to cover such account. Each Grantor shall deposit and
keep on deposit all of its funds in a Deposit Account (other than funds in
Excluded Accounts) which is subject to a Control Agreement.

 

4.6 Events of Default, Etc. During the period during which an Event of Default
shall have occurred and be continuing:

 

(a) each Grantor shall, at the request of the Secured Party or its
Representative or the Required Lenders, assemble the Collateral and make it
available to the Secured Party or its Representative or the Required Lenders at
a place or places designated by the Secured Party or its Representative which
are reasonably convenient to the Secured Party or its Representative, as
applicable, the Required Lenders and such Grantor;

 

(b) the Secured Party or its Representative (each at the direction of the
Required Lenders) or the Required Lenders may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

 



12

 

 

(c) the Secured Party shall have all of the rights and remedies with respect to
the Collateral of a secured party under the UCC (whether or not said UCC is in
effect in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including, without limitation, the right, to the maximum extent
permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral in accordance with this Agreement and the
other Loan Documents as if the Secured Party were the sole and absolute owner
thereof (and each Grantor agrees to take all such action as may be appropriate
to give effect to such right);

 

(d) the Secured Party or its Representative shall have the right, at the
direction of the Required Lenders, in the name of the Secured Party or in the
name of a Grantor or otherwise, to demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so;

 

(e) the Secured Party or its Representative shall have the right, at the
direction of the Required Lenders, to take immediate possession and occupancy of
any premises owned, used or leased by a Grantor and exercise all other rights
and remedies which may be available to the Secured Party;

 

(f) the Secured Party shall have the right, at the direction of the Required
Lenders, upon reasonable notice (such reasonable notice to be determined by the
Secured Party in its sole and absolute discretion, which shall not be less than
10 days), with respect to the Collateral or any part thereof (whether or not the
same shall then be or shall thereafter come into the possession, custody or
control of the Secured Party or its Representative), to sell, lease, license,
assign or otherwise dispose of all or any part of such Collateral, at such place
or places as the Secured Party (at the direction of the Required Lenders) deems
best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Secured Party or any Lender or anyone
else may be the purchaser, lessee, licensee, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter hold the same absolutely, free from
any claim or right of whatsoever kind, including any right or equity of
redemption (statutory or otherwise), of Grantors, any such demand, notice and
right or equity being hereby expressly waived and released. The Secured Party
(at the direction of the Required Lenders) or the Required Lenders may, to the
fullest extent permitted by Applicable Law, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned;

 

(g) the Secured Party may, and at the direction of the Required Lenders shall,
proceed to perform any and all of the obligations of any Grantor contained in
any Contract and exercise any and all rights of a Grantor therein contained as
such Grantor itself could;

 



13

 

 

(h) the Secured Party shall have the right to use any Grantor’s rights under any
Intellectual Property Licenses in connection with the enforcement of the Secured
Party’s rights hereunder; and

 

(i) the rights, remedies and powers conferred by this Section 4.6 are in
addition to, and not in substitution for, any other rights, remedies or powers
that the Secured Party may have under any Loan Document, at law, in equity or by
or under the UCC or any other statute or agreement. The Secured Party may
proceed by way of any action, suit or other proceeding at law or in equity and
no right, remedy or power of the Secured Party will be exclusive of or dependent
on any other. The Secured Party may exercise any of its rights, remedies or
powers separately or in combination and at any time.

 

The proceeds of each collection, sale or other disposition under this Section
4.6 shall be applied in accordance with Section 4.9 hereof.

 

4.7 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral are insufficient to cover the costs and expenses of such
realization and the payment in full of the Obligations, the Grantors shall
remain jointly and severally liable for any deficiency.

 

4.8 Private Sale. Each Grantor recognizes that the Secured Party may be unable
to effect a public sale of any or all of the Collateral consisting of securities
by reason of certain prohibitions contained in the Securities Act of 1933, as
amended (the “Act”), and applicable state securities laws, but may be compelled
to resort to one or more private sales thereof to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and each Grantor agrees that it is
not commercially unreasonable for the Secured Party to engage in any such
private sales or dispositions under such circumstances. The Secured Party shall
be under no obligation to delay a sale of any of the Collateral to permit a
Grantor to register such Collateral for public sale under the Act, or under
applicable state securities laws, even if any Grantors would agree to do so. The
Secured Party shall not incur any liability as a result of the sale of any such
Collateral, or any part thereof, at any private sale provided for in this
Agreement and each Grantor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer the Collateral to more than one offeree.

 

Each Grantor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
any such Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at such Grantor’s
expense. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 4.8 will cause irreparable injury to the Secured Party
and the Lenders, that the Secured Party and the Lenders have no adequate remedy
at law in respect of such breach and, as a consequence, agrees that each and
every covenant contained in this Section 4.8 shall be specifically enforceable
against the Grantors, and each Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred and is continuing.

 



14

 

 

4.9 Application of Proceeds. The proceeds of any collection, sale or other
realization of all or any part of the Collateral following the occurrence and
during the continuance of an Event of Default, and any other cash at the time
held by the Secured Party under this Agreement, shall be applied to the
Obligations in such order as the Secured Party or the Required Lenders shall
elect.

 

4.10 Attorney-in-Fact. Each Grantor hereby irrevocably constitutes and appoints
the Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, from
time to time upon the occurrence and during the continuance of an Event of
Default in the discretion of the Secured Party, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
to perfect or protect any security interest granted hereunder, to maintain the
perfection or priority of any security interest granted hereunder, and, without
limiting the generality of the foregoing, hereby gives the Secured Party the
power and right, on behalf of such Grantor, without notice to or assent by such
Grantor (to the extent permitted by Applicable Law), to do the following:

 

(a) upon the occurrence and during the continuation of an Event of Default, to
take any and all appropriate action and to execute and deliver any and all
documents and instruments which may be necessary to accomplish the purposes of
this Agreement;

 

(b) upon the occurrence and during the continuation of an Event of Default, to
ask, demand, collect, receive and give acquittance and receipts for any and all
moneys due and to become due under any Collateral and, in the name of such
Grantor or its own name or otherwise, to take possession of and endorse and
collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Secured Party (at the direction of the Required Lenders) for
the purpose of collecting any and all such moneys due under any Collateral
whenever payable and to file any claim or to take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by the Secured
Party (at the direction of the Required Lenders) for the purpose of collecting
any and all such moneys due under any Collateral whenever payable;

 

(c) to pay or discharge charges or liens levied or placed on or threatened
against the Collateral, to effect any insurance called for by the terms of this
Agreement or the Credit Agreement and to pay all or any part of the premiums
therefor;

 

(d) upon the occurrence and during the continuation of an Event of Default, to
direct any party liable for any payment under any of the Collateral to make
payment of any and all moneys due, and to become due thereunder, directly to the
Secured Party or as the Secured Party shall direct (at the direction of the
Required Lenders), and to receive payment of and receipt for any and all moneys,
claims and other amounts due, and to become due at any time, in respect of or
arising out of any Collateral;

 



15

 

 

(e) upon the occurrence and during the continuation of an Event of Default, to
sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against Grantors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;

 

(f) upon the occurrence and during the continuation of an Event of Default, to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Collateral or any part
thereof and to enforce any other right in respect of any Collateral;

 

(g) upon the occurrence and during the continuation of an Event of Default, to
defend any suit, action or proceeding brought against a Grantor with respect to
any Collateral;

 

(h) upon the occurrence and during the continuation of an Event of Default, to
settle, compromise or adjust any suit, action or proceeding described above and,
in connection therewith, to give such discharges or releases as the Secured
Party may deem appropriate (at the direction of the Required Lenders);

 

(i) to the extent that a Grantor’s authorization given in Section 4.1(b) of this
Agreement is not sufficient to file such financing statements with respect to
this Agreement, with or without such Grantor’s signature, or to file a photocopy
of this Agreement in substitution for a financing statement, as the Secured
Party may deem appropriate (at the direction of the Required Lenders);

 

(j) upon the occurrence and during the continuation of an Event of Default,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes; and

 

(k) to do, at the Secured Party’s option (at the direction of the Required
Lenders) and at such Grantor’s expense, at any time, or from time to time, all
acts and things which the Secured Party reasonably deems necessary to protect or
preserve or, upon the occurrence and during the continuation of an Event of
Default, realize upon the Collateral and the Secured Party’s lien therein, in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.

 

Each Grantor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof provided the same is
performed in a commercially reasonable manner. The power of attorney granted
hereunder is a power coupled with an interest and shall be irrevocable until the
Obligations are Paid in Full and this Agreement is terminated in accordance with
Section 4.12 hereof.

 

Each Grantor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract with regard to the
assignment of the right, title and interest of such Grantor in and under the
Contracts hereunder and other matters relating thereto and (y) to execute, in
connection with any sale of Collateral provided for in Section 4.6 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 



16

 

 

4.11 Perfection. Prior to or concurrently with the execution and delivery of
this Agreement, each Grantor shall:

 

(a) file such financing statements, assignments for security and other documents
in such offices as may be necessary or as the Secured Party, its Representative
or the Required Lenders may request to perfect the security interests granted by
Section 3 of this Agreement;

 

(b) at the Secured Party’s or the Required Lenders’ request, deliver to the
Secured Party or its Representative the originals of all Instruments required to
be so delivered hereunder together with, in the case of Instruments constituting
promissory notes, allonges attached thereto showing such promissory notes to be
payable to the order of a blank payee;

 

(c) deliver to the Secured Party or its Representative an Account Control
Agreement for each Deposit Account owned by such Grantor, acceptable in all
respects to the Secured Party and the Required Lenders, duly executed by the
applicable Grantor and the financial institution at which such Grantor maintains
such Deposit Account; and

 

(d) deliver to the Secured Party or its Representative the originals of all
Motor Vehicle titles with respect to Motor Vehicles having a value in excess of
$300,000 in the aggregate, duly endorsed indicating the Secured Party’s interest
therein as a lienholder, together with such other documents as may be required
consistent with Section 4.1(d) hereof to perfect the security interest granted
by Section 3 in all such Motor Vehicles (if any).

 

4.12 Termination; Partial Release of Collateral. This Agreement and the Liens
and security interests granted hereunder shall continue in effect until the
Obligations are Paid in Full. When the Obligations are Paid in Full, the
security interest granted hereby shall automatically terminate and all rights to
the Collateral shall revert to the applicable Grantor, and the Secured Party
will promptly following such termination deliver possession of all Collateral to
the Grantors and execute and deliver to the Grantors such documents as are
necessary to evidence such termination, including UCC termination statements and
such other documentation as shall be reasonably requested by the Grantors to
effect the termination and release of the Liens and security interests in favor
of the Secured Party affecting the Collateral. Upon any sale of property,
permitted by the Credit Agreement, to a party who is not a Grantor or a
Subsidiary of a Grantor, the Liens granted herein shall be deemed to be
automatically released and such property shall automatically revert to the
applicable Grantor with no further action on the part of any Person. The Secured
Party shall, at Grantors’ expense, execute and deliver or otherwise authorize
the filing of such documents as Grantors shall reasonably request, in form and
substance reasonably satisfactory to the Secured Party, including financing
statement amendments to evidence such release.

 



17

 

 

4.13 Further Assurances. At any time and from time to time, upon the written
request of the Secured Party, its Representative or the Required Lenders, and at
the sole expense of the Grantors, the Grantors shall promptly and duly execute
and deliver any and all such further instruments, documents and agreements and
take such further actions as the Secured Party, its Representative or the
Required Lenders may reasonably require in order for the Secured Party to obtain
the full benefits of this Agreement and of the rights and powers herein granted
in favor of the Secured Party, including, without limitation, using the
Grantors’ commercially reasonable efforts to secure all consents and approvals
necessary or appropriate for the assignment to the Secured Party of any
Collateral held by the Grantors or in which a Grantor has any rights not
heretofore assigned, the filing of any financing or continuation statements
under the UCC with respect to the liens and security interests granted hereby,
transferring Collateral to the Secured Party’s possession (if a security
interest in such Collateral can be perfected by possession), placing the
interest of the Secured Party as lienholder on the certificate of title of any
Motor Vehicle, obtaining waivers of liens from landlords and mortgagees and
delivering to the Secured Party all such Control Agreements as the Secured
Party, its Representative or the Required Lenders shall require duly executed by
the applicable Grantor and the financial institution at which such Grantor
maintains a Deposit Account covered by such Control Agreement. Each Grantor also
hereby authorizes the Secured Party and its Representative to file any such
financing or continuation statement without the signature of such Grantor to the
extent permitted by Applicable Law.

 

4.14 Limitation on Duty of Secured Party. The powers conferred on the Secured
Party under this Agreement are solely to protect the Secured Party’s interest on
behalf of itself and the Lenders in the Collateral and shall not impose any duty
upon it to exercise any such powers. Without in any way limiting the exculpation
and indemnification provisions of the Credit Agreement, the Secured Party shall
be accountable only for amounts that it actually receives and retains for its
own account as a result of the exercise of such powers and neither the Secured
Party nor its Representative nor any of their respective officers, directors,
employees or agents shall be responsible to Grantors for any act or failure to
act, except for gross negligence or willful misconduct. Without limiting the
foregoing, the Secured Party and any Representative shall each be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its respective possession if such Collateral is accorded treatment substantially
similar to that which the relevant Secured Party or any Representative, in its
individual capacity, accords its own property consisting of the type of
Collateral involved, it being understood and agreed that neither the Secured
Party nor any Representative shall have any responsibility for taking any
necessary steps (other than steps taken in accordance with the standard of care
set forth above) to preserve rights against any Person with respect to any
Collateral.

 

Without limiting the generality of the foregoing, neither the Secured Party nor
any Representative shall have any obligation or liability under any Contract or
license by reason of or arising out of this Agreement or the granting to the
Secured Party of a security interest therein or assignment thereof or the
receipt by the Secured Party or any Representative of any payment relating to
any Contract or license pursuant hereto, nor shall the Secured Party or any
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of the Grantors under or pursuant to any Contract or license,
or to make any payment, or to make any inquiry as to the nature or the
sufficiency of any payment received by it or the sufficiency of any performance
by any party under any Contract or license, or to present or file any claim, or
to take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

 



18

 

 

Section 5. Miscellaneous.

 

5.1 No Waiver. No failure on the part of the Secured Party or any of its
Representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Secured Party or
any of its Representatives of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.

 

5.2 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

5.3 Notices. All notices, approvals, requests, demands and other communications
hereunder shall be delivered or made in the manner set forth in, and shall be
effective in accordance with the terms of, the Credit Agreement; provided, that,
to the extent any such communication (i) is being made or sent to a Grantor such
communication shall be effective as to such Grantor if made or sent to the
Borrower or in accordance with the foregoing or (ii) is being made or sent to
the Agent, such communication shall be made to the Agent at the address set
forth below the Agent’s signature hereto. The Grantors and the Agent may change
their respective notice addresses by written notice given to the other parties
hereto 10 days following the effectiveness of such change.

 

5.4 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Grantor and the
Secured Party. Any such amendment or waiver shall be binding upon the Secured
Party and each Grantor and their respective successors and assigns.

 

5.5 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each of the parties
hereto; provided, that no Grantor shall assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Secured Party and
the Required Lenders. The Secured Party, in its capacity as the Agent, may
assign its rights and obligations hereunder (a) without the consent of the
Grantors, to any Eligible Assignee or (b) with the Grantors’ consent (not to be
unreasonably withheld, conditioned or delayed), any other Person acceptable to
the Required Lenders and the Secured Party; provided that the Grantors’ consent
under this clause (b) shall not be required if an Event of Default has occurred
and is then continuing, and in each event such assignee shall be deemed to be
the Secured Party hereunder with respect to such assigned rights.

 



19

 

 

5.6 Counterparts; Headings. This Agreement may be authenticated in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart. This Agreement may be authenticated by manual
signature or facsimile, .pdf or similar electronic signature, all of which shall
be equally valid. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.

 

5.7 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party and its
Representative in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

5.8 SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE AGENT’S OPTION (AT THE DIRECTION OF THE REQUIRED LENDERS), IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

5.9 WAIVER OF RIGHT TO TRIAL BY JURY. EACH GRANTOR AND THE SECURED PARTY HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH GRANTOR AND THE
SECURED PARTY HEREBY AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED
BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION 5.9 AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 



20

 

 

5.10 Joint and Several. The obligations, covenants and agreements of the
Grantors hereunder shall be the joint and several obligations, covenants and
agreements of each Grantor, whether or not specifically stated herein without
preferences or distinction among them.

 

5.11 Agent.

 

(a) The Lenders have, pursuant to Section 9 of the Credit Agreement, designated
and appointed the Agent as the administrative agent and collateral agent of the
Lenders under this Agreement and the other Loan Documents.

 

(b) For the avoidance of doubt, all of the powers, rights, remedies and
privileges granted or provided to the Secured Party under this Agreement are for
the benefit of and may be exercised and utilized by the Lenders directly, at the
option of the Required Lenders. The Agent shall act (or omit to act) at the
direction of the Required Lenders under any provision of this Agreement
requiring the Secured Party to take action or to omit from taking action (other
than ordinary administration) or to exercise discretion.

 

(c) Nothing in this Section 5.11 shall be deemed to limit or otherwise affect
the rights of the Secured Party or the Lenders to exercise any remedy provided
in this Agreement or any other Loan Document.

 

(d) If pursuant to any Loan Document, the Secured Party is given the discretion
to allocate proceeds received by the Secured Party pursuant to the exercise of
remedies under the Loan Documents or at law or in equity (including without
limitation with respect to any secured creditor remedies exercised against the
Collateral and any other collateral security provided for under any Loan
Documents), the Secured Party (at the direction of the Required Lenders) or the
Required Lenders shall apply such proceeds to the then outstanding Obligations
in such order as the Secured Party (at the direction of the Required Lenders) or
the Required Lenders shall elect.

 

5.12 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

5.13 ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN THE
SECURED PARTY, THE GRANTORS, THEIR AFFILIATES AND PERSONS ACTING ON THEIR BEHALF
WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT, TOGETHER WITH
THE OTHER LOAN DOCUMENTS AND THE OTHER INSTRUMENTS REFERENCED HEREIN AND
THEREIN, CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN
OR THEREIN, NEITHER THE SECURED PARTY NOR ANY GRANTOR MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS. AS OF THE DATE
OF THIS AGREEMENT, THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES WITH
RESPECT TO THE MATTERS DISCUSSED HEREIN. NO PROVISION OF THIS AGREEMENT MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED
BY THE GRANTORS AND THE SECURED PARTY.

 

[Signature Pages Follow]

 

21

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

  GRANTORS:       WORKHORSE GROUP Inc.         By: /s/ Stephen S. Burns   Name:
Stephen S. Burns   Title: CEO         WORKHORSE TECHNOLOGIES INC.         By:
/s/ Stephen S. Burns   Name: Stephen S. Burns   Title: CEO         WORKHORSE
PROPERTIES INC.         By: /s/ Stephen S. Burns   Name: Stephen S. Burns  
Title: CEO         WORKHORSE MOTOR WORKS INC         By: /s/ Stephen S. Burns  
Name: Stephen S. Burns   Title: CEO         SUREFLY, INC.         By: /s/ Duane
A. Hughes   Name: Duane A. Hughes   Title: CEO

 

[Signature Page to Security Agreement]

 

 

 

 

  SECURED PARTY:       WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Agent    
    By: /s/ Jamie Roseberg   Name: Jamie Roseberg   Title: Banking Officer      
  Notice Address:   50 South Sixth Street, Ste. 1290   Minneapolis, MN  55402

 

[Signature Page to Security Agreement]

 

 

 

 



Schedule I

 

A. Organizational Information

 

Exact Legal Name  Jurisdiction of Formation and Registration  Country / State /
Provincial Entity Registration / ID No.  Federal employer identification number 
Date of Formation  Chief executive offices  Principal mailing addresses
Workhorse Group Inc.  Nevada  E0780542007-8  26-1394771  November 13, 2007  100
Commerce Drive, Loveland, Ohio 45140  100 Commerce Drive, Loveland, Ohio 45140
Workhorse Technologies Inc.  Ohio  1679236  20-8529895  February 20, 2007  100
Commerce Drive, Loveland, Ohio 45140  100 Commerce Drive, Loveland, Ohio 45140
Workhorse Properties Inc.  Ohio  3943690  32-0553760  September 23, 2016  100
Commerce Drive, Loveland, Ohio 45140  100 Commerce Drive, Loveland, Ohio 45140
Workhorse Motor Works Inc  Indiana  2013011400560  38-3900022  January 11, 2013 
100 Commerce Drive, Loveland, Ohio 45140  100 Commerce Drive, Loveland, Ohio
45140 Surefly, Inc.  Delaware  6675215  35-2615741  December 22, 2017  100
Commerce Drive, Loveland, Ohio 45140  100 Commerce Drive, Loveland, Ohio 45140

  

 

 

 

B. Location of Equipment, Inventory and Goods

 

Grantor Name  Location of Equipment, Inventory and Goods Workhorse Group Inc.,
Workhorse Properties Inc., Workhorse Technologies Inc., and Workhorse Motor
Works Inc  100 Commerce Drive, Loveland, Ohio 45140 Workhorse Group Inc.  119
Northeast Drive, Loveland, Ohio 45140 Workhorse Motor Works Inc  940 S. State
Road 32, Union City, Indiana  47390 Surefly, Inc.  4760 Airport Road,
Cincinnati, Ohio 45226

 

 

 

 

C. Collateral in Possession of Bailee, Warehousemen, Processor or Consignee.

 

Name 

Complete Street and Mailing Address,

including County and Zip Code

  Company/Subsidiary None.              

  

 

 

 

Schedule II

 

List of Trade Names/Fictitious Names Used in the Past Five Years

 

Former names of Loan Parties listed below:

 

Workhorse Group Inc., a Nevada company (f/k/a AMP Holding Inc.)

Workhorse Technologies Inc., an Ohio company (f/k/a AMP Electric Vehicles Inc.)

Workhorse Motor Works Inc, an Indiana company (f/k/a AMP Trucks Inc.)

 

 

 

 

Schedule III

 

List of Copyrights

 

None.

 

 

 

 

Schedule IV

 

List of License Agreements

 

None.

 

 

 

 

Schedule V

 

List of Patents and Patent Applications

 

Code/Matter No.  Country  Serial
Number  Application
Date  Patent
Number  Issue/
Grant Date  Expiration
Date  Title  Assignee AMPI  Canada  2523653  10/17/2005  2523653  12/22/2009 
10/17/2025  VEHICLE CHASSIS ASSEMBLY  Workhorse Motor Works Inc AMPI  United
States  11/252,220  10/17/2005  7,717,464  05/18/2010  09/06/2026  Vehicle
Chassis Assembly  Workhorse Group Inc. AMPI  United States  11/252,219 
10/17/2005  7,559,578  07/14/2009  09/06/2026  Vehicle Chassis Assembly 
Workhorse Group Inc. AMPI  United States  29/243,074  11/18/2005  D561,078 
02/05/2008  02/05/2022  Vehicle Header  Workhorse Group Inc. AMPI  United
States  29/243,129  11/18/2005  D561,079  02/05/2008  02/05/2022  Vehicle
Header  Workhorse Group Inc. AMPI 10US  United States  13/283,663  10/28/2011 
8,541,915  09/24/2013  12/16/2031  DRIVE MODULE AND MANIFOLD FOR ELECTRIC MOTOR
DRIVE ASSEMBLY  Workhorse Technologies Inc. AMPI 23U  United States  14/606,497 
01/27/2015  9,481,256  11/01/2016  05/03/2035  ONBOARD GENERATOR DRIVE SYSTEM
FOR ELECTRIC VEHICLES  Workhorse Technologies Inc. AMPI 24A  United States 
15/915,144  03/08/2018           PACKAGE DELIVERY BY MEANS OF AN AUTOMATED
MULTI-COPTER UAS/UAV DISPATCHED FROM A CONVENTIONAL DELIVERY VEHICLE  Workhorse
Group Inc. AMPI 24U  United States  14/989,870  01/07/2016  9,915,956 
03/13/2018  06/24/2036  PACKAGE DELIVERY BY MEANS OF AN AUTOMATED MULTI-COPTER
UAS/UAV DISPATCHED FROM A CONVENTIONAL DELIVERY VEHICLE  Workhorse Group Inc.
AMPI 26U  United States  15/994,185  05/31/2018           AUXILIARY POWER SYSTEM
FOR ROTORCRAFT WITH FOLDING PROPELLER ARMS AND CRUMPLE ZONE LOADING GEAR 
Surefly, Inc. AMPI 26WO  Patent Cooperation Treaty  US2018/035353  05/31/2018 
         AUXILIARY POWER SYSTEM FOR ROTORCRAFT WITH FOLDING PROPELLER ARMS AND
CRUMPLE ZONE LOADING GEAR  Surefly, Inc. AMPI 31  United States  62/733,870 
09/20/2018           AUTONOMOUS TRACTOR SYSTEM  Workhorse Group Inc.

 

 

 

 

Schedule VI

 

List of Trademarks

 

Code/Matter 
No.  Mark Name  Country  Current Owner  Application 
Number  Application 
Date  Registration 
Number  Registration 
Date  Classes  Goods        NOTHING OUTWORKS A WORKHORSE  Canada  Workhorse
Group Inc.  1,053,053  03/30/2000  601,870  02/11/2004  N/A  Chassis, bodies and
parts thereof for delivery trucks, recreational land vehicles, buses and other
specialty motorized vehicles, namely, auto transport trucks, concrete mixer
trucks, dump trucks, garbage hauler trucks, oil-field trucks, stake and platform
trucks, tank trucks, wrecker and tow trucks and scissors trucks, but
specifically excluding utility cars for turf maintenance for use at golf
courses, country clubs, municipalities, building complexes and large scale
industrial complexes AMPI 01  WORKHORSE CUSTOM CHASSIS  Canada  Workhorse Group
Inc.  1,053,052  03/30/2000  601,775  02/10/2004  N/A  Chassis, bodies and parts
thereof for delivery trucks, recreational land vehicles, buses and other
specialty motorized vehicles, namely, auto transport trucks, concrete mixer
trucks, dump trucks, garbage hauler trucks, oil-field trucks, stake and platform
trucks, tank trucks, wrecker and tow trucks and scissors trucks, but
specifically excluding utility cars for turf maintenance for use at golf
courses, country clubs, municipalities, building complexes and large scale
industrial complexes AMPI 01  Workhorse UFO and Logo  Canada  Workhorse Group
Inc.  1,328,215  12/14/2006  757,840  01/26/2010  N/A  Chassis and bodies for
recreational vehicles AMPI 01  WORKHORSE  Canada  Workhorse Group Inc. 
1,468,395  02/04/2010  783,257  11/23/2010  N/A  Chassis, bodies, and parts
thereof, for recreational land vehicles, buses and trucks AMPI 01  WORKHORSE 
Mexico  Workhorse Group Inc.  1068329  02/18/2010  1200569  02/10/2011      
AMPI 01  WORKHORSE CUSTOM CHASSIS  Mexico  Workhorse Group Inc.  419462 
04/05/2000  685022  01/31/2001       AMPI 01  NOTHING OUTWORKS A WORKHORSE 
Mexico  Workhorse Group Inc.  419463  04/05/2000  685023  01/31/2001       AMPI
01  WORKHORSE CUSTOM CHASSIS  United States  Workhorse Motor Works Inc 
75/816,152  10/05/1999  2,413,878  12/19/2000  12  Chassis, bodies, and parts
thereof, for recreational land vehicles, buses AMPI 15IS  AMP  Iceland 
Workhorse Group Inc.  1295/2011  05/05/2011  557/2011  05/31/2011  12  Electric
drives for vehicles; Electric vehicles, namely, land vehicles AMPI 25 
WORKHORSE  United States  Workhorse Motor Works Inc  78/571,788  02/21/2005 
3,214,777  03/06/2007  12  Chassis, bodies, and parts thereof, for recreational
land vehicles, buses and trucks AMPI 27  SUREFLY  United States  Workhorse Group
Inc.  87/431,425  05/01/2017  5,476,952  05/22/2018  12  Aircraft AMPI 28 
Horsefly  United States  Workhorse Group Inc.  87/770,725  01/25/2018        12 
Package Delivery System
Utilizing Drones AMPI 28CA  HORSEFLY  Canada  Workhorse Group Inc.  1909131 
07/12/2018        12  Package delivery systems consisting primarily of civilian
drones AMPI 28CN  HORSEFLY  China P.R.  Workhorse Group Inc.  32402121 
07/23/2018        12  Package delivery systems consisting primarily of civilian
drones AMPI 28EM  HORSEFLY  European Union Trademark  Workhorse Group Inc. 
017930054  07/13/2018        12, 39  Package delivery systems consisting
primarily of civilian drones; drones; Vehicle leasing services; leasing of land
vehicles (delivery trucks); leasing of drones AMPI 28MX  HORSEFLY  Mexico 
Workhorse Group Inc.  2075312  07/16/2018        12  Package delivery systems
consisting primarily of civilian drones

 

 

 

 

Schedule VII

 

Depositary Accounts

 

For each Grantor, list all depositary and other accounts including, without
limitation, Deposit Accounts, securities accounts, brokerage accounts and other
similar accounts, maintained by each Grantor (other than Excluded Accounts),
which description includes for each such account the name of the Grantor
maintaining such account, the name and address of the financial institution at
which such account is maintained and the account number of such account.

 

Bank  Currency  Account No.  Branch  Company / Subsidiary PNC Bank, National
Association  USD  40-0712-9788  500 First Avenue
Mailstop P7-PFSC-3-B
Pittsburgh, PA 15219
Attention: TM Legal Liaison Team  Workhorse Technologies Inc. PNC Bank, National
Association  USD  42-4047-6014  500 First Avenue
Mailstop P7-PFSC-3-B
Pittsburgh, PA 15219
Attention: TM Legal Liaison Team  Workhorse Technologies Inc. PNC Bank, National
Association  USD  41-0284-5707  500 First Avenue
Mailstop P7-PFSC-3-B
Pittsburgh, PA 15219
Attention: TM Legal Liaison Team  Workhorse Technologies Inc.

  

 

 

 

Schedule VIII

 

List of Commercial Tort Claims

 

None.

 

 

 

 

Schedule IX

 

List of Interests in Real Property

 

Complete Street and Mailing Address,
including County and Zip Code  Company/Subsidiary 100 Commerce Drive, Loveland,
Ohio 45140  Workhorse Properties Inc. 940 S. State Road 32, Union City,
Indiana  47390  Workhorse Motor Works Inc 119 Northeast Drive, Loveland, Ohio
45140  Workhorse Group Inc. 4760 Airport Road, Cincinnati, Ohio 45226  Workhorse
Technologies Inc.

 

 

 

 

Schedule X

 

List of Titled Equipment

 

Year  Make  Model  Vehicle ID# 2011  Chevrolet Silverado  C3500 
1GC5CZCG2BZ132623 2010  Gator Trailer     4Z1HD2029AS014857 2010  Mercedes Benz 
ML450 Hybrid  4JGBB9FB4AA516434 2010  Mercedes Benz  ML450  4JGBB9FBXAA518267
2010  Mercedes Benz  ML450  4JGBB9FB8AA518140 2012  Mercedes Benz  ML350 
4JGDA5HBXCA008358 2010  Mercedes Benz  ML450  4JGBB9FB5AA526633 2007  Saturn
Sky     1G8MB35B87Y106581 2012  Mule Egen     5B4MDG199D3447867 1999  Workhorse
P30     5B4HP32R8X3308074 2010  Mercedes Benz  ML450  4JGBB9FBXAA527079 2014 
BMW  I3 REX  WBY1Z4C53EV275024 2014  BMW  I3 REX  WBY1Z4C51EVX62903 2017 
Chevrolet Silverado  1500  1GCVKNEH0HZ139161 2018  Chevrolet Silverado  3500 
1GC4KYCY1JF110811 2015  Workhorse W-88  Alpha  452521 2015  Workhorse W-88 
Alpha  452522 2015  Workhorse W-88  Alpha  452523 2015  Workhorse W-88  Alpha 
452524 2015  Workhorse W-88  Alpha  452525

   



 



 